 Case 3:20-cv-14074-FLW-ZNQ Document 1 Filed 10/08/20 Page 1 of 3 PageID: 1




LSK&D #: 643-0140 /4820-0608-2254


Jeffrey A. Payne, Esq.
LESTER SCHWAB KATZ & DWYER, LLP
61 S. Paramus Road, Suite 250
Paramus, New Jersey 07652
(973) 912-9501
Attorneys for Defendants
RICHARD GLEN FOY and KLAPEC TRUCKING COMPANY


                                      UNITED STATES DISTRICT COURT
                                           DISTRICT OF NEW JERSEY
----------------------------------------------------------------X
KEVIN KING,
                                                 Plaintiff(s),    Docket No.

                              vs.

RICHARD GLEN FOY, KLAPEC TRUCKING                                   NOTICE OF REMOVAL
COMPANY, JOHN DOES 1-40 (fictitious names,
real names unknown), and ABC CORP. 1-40
(fictitious entities, real names unknown),
,

                                               Defendant(s).
----------------------------------------------------------------X

         Defendants RICHARD GLEN FOY and KLAPEC TRUCKING COMPANY allege as

follows for their notice of removal:

                                          Commencement Of The Action

         1.       On or about September 4, 2020, plaintiff Kevin King filed a complaint in a civil

action for money damages in New Jersey Superior Court, Somerset County, under docket no.

SOM-L-001031-20. Exhibit A.
 Case 3:20-cv-14074-FLW-ZNQ Document 1 Filed 10/08/20 Page 2 of 3 PageID: 2




                                     Citizenship And Removability

       2.      At the time plaintiff filed his complaint, and at the time this notice of removal is

filed, the citizenship of the parties was, and remains completely diverse. Plaintiff is a citizen of

Somerset County, New Jersey, residing at 38 Tillman Street, Raritan, New Jersey 08869.

Defendant Richard Glen Foy is a citizen of Mercer County, Pennsylvania, residing at 17 College

Avenue, Apt. 2, Greenville, Pennsylvania 16125. Defendant Klapec Trucking Company is a

Pennsylvania corporation with its principal place of business located at 1643 Allegheny

Boulevard, Reno, Pennsylvania 16343.

       3.      Neither the summons nor the complaint specifies the amount plaintiff demands as

damages. However, plaintiff is claiming to have undergone multiple surgeries, including a total

reconstruction of the right elbow and forearm that consisted of insertion of a new radial head

(prosthetic) along with bone and ligament grafting and open reduction internal fixation of the

right tibial shaft fracture and left medial malleolus fracture. Plaintiff’s counsel, John Anzalone,

Esq., also has represented that plaintiff will not be able to return to work as a welder and will not

be able to perform any manual/physical labor. Based upon our experience, the damages alleged

in this case will exceed $75,000.

       4.      The foregoing allegations place defendants on notice that plaintiff’s claim exceeds

$75,000, exclusive of interest and costs. E.g., Carroll v United Air Lines, 7 F Supp 2d 516, 521-

23 (DNJ 1998).

       5.      This notice is timely as it is filed within thirty days of defendants RICHARD

GLEN FOY and KLAPEC TRUCKING COMPANY’s receipt of service of the Summons and

Complaint, which was served on September 25, 2020.
 Case 3:20-cv-14074-FLW-ZNQ Document 1 Filed 10/08/20 Page 3 of 3 PageID: 3




      6.    The action is removable to this court.

Dated: New York, New York
       October 8, 2020


                                        LESTER SCHWAB KATZ & DWYER, LLP
                                        61 s Paramus Road, Suite 250
                                        Paramus, New Jersey 07652
                                        (973) 912-9501
                                        Attorneys for Defendants
                                        RICHARD GLEN FOY and KLAPEC TRUCKING
                                        COMPANY

                                                    s/Jeffrey A. Payne
                                        By:______________________________
                                                        Jeffrey A. Payne
